                   Case 20-12816-JTD            Doc 14-2        Filed 11/05/20        Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                             )
    In re:                                                   ) Chapter 11
                                                             )
    FURNITURE FACTORY ULTIMATE                               )
    HOLDING, L.P., et al., 1                                 ) Case No. 20-12816 (___)
                                                             )
                              Debtors.                       ) (Joint Administration Requested)
                                                             )

             DECLARATION OF MICHAEL FIXLER IN SUPPORT OF DIP MOTION

             I, Michael Fixler, declare under penalty of perjury that the following is true and correct to

the best of my knowledge, information, and belief:

             1.     I submit this Declaration (the “Declaration”) in support of the Debtors' Motion for

Entry of an Interim and Final Order Pursuant to 11 U.S.C. §§ 105, 362, 363, 364, 503, and 507

and FED. R. BANKR. P. 2002, 4001, 6004, and 9014: (I) Authorizing the Debtors to Obtain Post-

Petition Senior Secured, Superpriority Financing; (II) Authorizing Use of Cash Collateral; (III)

Granting Liens and Superpriority Claims; (IV) Granting Adequate Protection; (V) Modifying the

Automatic Stay; and (VI) Granting Related Relief (the “DIP Motion”),2 which seeks approval,

among other things, of a $6,540,000 million superpriority senior secured priming loan facility and

the postpetition use of Cash Collateral.




1
      The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective federal
      tax identification numbers, are as follows: Furniture Factory Ultimate Holding, LP (4089); Furniture Factory
      Holding, LLC (5055); Furniture Factory Intermediate Holding, LLC (8060); Furniture Factory Outlet, LLC
      (3952); Furniture Factory Outlet Transportation, Inc. (7131); Bedding Holding, LLC (7744); Bedding
      Intermediate Holding, LLC (6384); and Bedding, LLC (4774). The Debtors’ headquarters and mailing address
      is: 6500 Jenny Lind Road, Space A, Fort Smith, AR 72908.
2
       Capitalized terms used but not defined herein shall have the meaning given to such terms in the DIP Motion,
      which also summarizes the material terms of the proposed DIP Facility and the use of Cash Collateral.


PHIL1 9197080v.3
               Case 20-12816-JTD           Doc 14-2     Filed 11/05/20     Page 2 of 7




          2.       I am over the age 18 and am authorized to submit this Declaration on the Debtors’

behalf, and, if called upon to testify, I could and would testify competently to the facts set forth

herein.

          3.       I am a Managing Director of the investment banking firm FocalPoint Partners, LLC

(“FocalPoint”), a financial advisory and investment banking firm. I am authorized to make this

declaration on behalf of FocalPoint.

          4.       I have experience in a wide range of corporate finance transactions, including

restructurings and reorganizations, mergers and acquisitions, debt and equity financings, joint

ventures, opinions to Board of Directors and other matters. I have advised numerous clients

through investment banking and restructuring processes across a range of industries – clients

include LifeCare, Holdings, Inc., Claire’s, True Temper Sports, Canwest LP, International Garden

Products, Elipda Memory, Inc., Takefuji Corp., Southwest Airlines Pilots Association, Regatta

USA LLC, Instinet Group, Yankee Group, Tower Group, American Express Business Finance,

Reuters, amongst others.

          5.       FocalPoint is a leading, independent middle market investment bank with

approximately 50 professionals in Chicago, Los Angeles, New York, and Shanghai. FocalPoint’s

special situations professionals have significant experience in the industrials sector, and

specifically with respect to advising capital equipment manufacturers as well as a variety of service

and maintenance companies.

          6.       For more than 20 years, I have advised companies and their stakeholders in a variety

of transactions related to mergers and acquisitions, capital raising and special situations, including

bankruptcy cases.        These clients included both public and private companies, institutional

investors, statutory committees, and special situation buyers/investors.




PHIL1 9197080v.3
                  Case 20-12816-JTD        Doc 14-2     Filed 11/05/20     Page 3 of 7




          7.       Prior to joining FocalPoint, I was a managing director at Variant Capital Advisors

and a partner at Candlewood Partners. Prior to my career in corporate finance, I practiced

corporate and securities law in private practice and then joined one of my clients as general counsel

and also led the company’s corporate development efforts, ultimately resulting in the sale of the

company to a strategic buyer.

          8.       I have assisted and advised debtors, creditors’ committees, and other constituencies

in numerous chapter 11 proceedings, including: HDR Holding, Inc. (Bankr. D. Del.); Loot Crate,

Inc. (Bankr. D. Del.); Apex Linen Services LLC (Bankr. D. Del.); Omni Facility Services (Bankr.

S.D.N.Y.); Chart Industries, Inc. (Bankr. D. Del.); Delphi Corporation (Bankr. S.D.N.Y.); Pull’R

Holdings, LLC (Bankr. C.D. Cal.); Gas City, Ltd. (Bankr. N.D. Ill.); Michael’s Market, Inc.

(Bankr. N.D. Ill.); Natural Pork Production II, LP (Bankr. S.D. Iowa); Constar International

Holdings, LLC (Bankr.); Valuepart, Inc. (Bankr. N.D. Tex.) and Chellino Crane, Inc. (Bankr. N.D.

Ill.).

          9.       I received my Juris Doctor from Case Western Reserve University and Bachelor of

Business Administration from the University of Miami.

          10.      The Debtors engaged FocalPoint as their investment banker in June, 2020 to assist

in the evaluation of strategic alternatives, including a sale of the Debtors as a going concern. I

have worked closely with the Debtors’ management and other professionals retained by the

Debtors with respect to the Debtors’ restructuring efforts. As a result, I have become well-

acquainted with the Debtors’ capital structure, liquidity needs, and business operations.

          11.      The Debtors commenced these chapter 11 cases on November 5, 2020 (the “Petition

Date”).        Further facts relating to the Debtors, their background, capital structure, and the

circumstances relating to the Debtors’ chapter 11 cases are set forth in the Declaration of Don




PHIL1 9197080v.3
               Case 20-12816-JTD          Doc 14-2     Filed 11/05/20     Page 4 of 7




Roach in Support of First Day Motions and Applications (the “First Day Declaration”), filed

contemporaneously herewith.

        12.        As of the Petition Date, the Debtors’ capital structure consists of outstanding

funded-debt obligations in the aggregate principal amount of approximately $49.4 million, $22.0

million of which is outstanding under the 1L Pre-Petition Credit Agreement (defined in the DIP

Motion), $12.7 million of which is outstanding under the 2L Pre-Petition Credit Agreement

(defined in the DIP Motion) and $14.7 million of which is outstanding under certain unsecured

grid notes, unsecured trade debt of approximately $14.9 million, excluding lease termination

claims. I understand that the Debtors prepetition first lien obligations are secured by liens on

substantially all of the Debtors’ assets and proceeds thereof.

        13.        As detailed in the First Day Declaration, prior to the governmental mandated

COVID-19 shutdown, the Debtors operated 68 locations. As a consequence of the required

shutdowns and the concomitant massive reduction in revenue and available liquidity, the Debtors

permanently closed 37 locations. As of the Petition Date the Debtors are operating 31 locations

and their bedding manufacturing facility (the “Business”). The Debtors are offering for sale

substantially all of their assets associated with the operation of their Business.

        14.        Leading up to the Petition Date, the Debtors and the DIP Agent engaged in arm’s-

length negotiations over the terms of the DIP Facility, as well as the terms of the proposed sale

transaction. As negotiations between the Debtors and the DIP Agent progressed, FocalPoint, at

the direction of the Debtors, made calls to five potential lenders (including specialty lenders and

those that routinely provide debtor-in-possession financing) and a strategic interested purchaser to

gauge their interest in providing postpetition financing on an unsecured basis, on a junior priority

basis, or on a priming basis on more favorable economic terms than the proposed DIP Facility.




PHIL1 9197080v.3
               Case 20-12816-JTD           Doc 14-2     Filed 11/05/20     Page 5 of 7




No potential lender would provide a proposal on an unsecured basis or on a junior priority basis.

Several of these potential lenders stated that even if they were to make a financing proposal at all,

it would require priming of the existing secured parties. Furthermore, the DIP Lender made it

known that it would not consent to a priming loan from a third-party. In my experience, any such

attempt by the Debtors would likely result in expensive and distracting litigation at the outset of

these chapter 11 cases.

        15.        Further, with any third-party proposal, the Debtors would incur the execution risk

associated with a new lender transaction, including timing and due diligence constraints,

necessarily involving the payment of additional professional fees. In contrast, the proposed

consensual DIP Facility and access to Cash Collateral offered by the DIP Lender allows the

Debtors to avoid such risks at the outset of these chapter 11 cases.

        16.        Based on the foregoing, the Debtors believe, and I agree, that the DIP Facility and

consensual use of Cash Collateral represents the best financing option available under the

circumstances. It is also my belief that the economic terms of the DIP Facility are customary for

debtor-in-possession financings of this type and were the product of arm’s-length negotiations with

the DIP Secured Parties.

        17.        The DIP Facility and access to Cash Collateral will provide the Debtors with

immediate access to liquidity. The Debtors believe that obtaining access to the financing under

the DIP Facility and Cash Collateral with the support of all of the holders of the Debtors’ funded

debt will send a positive signal to the Debtors’ employees, vendors, suppliers, and customers that

the Debtors will be able to continue to meet their commitments and are not likely to languish in

bankruptcy, which the Debtors believe will facilitate the success of these chapter 11 cases.




PHIL1 9197080v.3
               Case 20-12816-JTD          Doc 14-2     Filed 11/05/20    Page 6 of 7




        18.        The Debtors have filed the DIP Motion, which requests that the Court approve the

DIP Facility provided by the DIP Lender as well as the use of Cash Collateral. As noted above

and outlined in the First Day Declaration, absent debtor-in-possession financing, the Debtors lack

sufficient liquidity to continue to operate their businesses while in chapter 11 and to continue to

market their assets to effectuate a section 363 sale. The Debtors therefore need the relief requested

in the DIP Motion, including access to the DIP Facility and use of Cash Collateral, in order to:

(a) continue their ordinary course, day-to-day operations, including satisfying payroll obligations;

(b) meet their ongoing obligations under their major trade agreements; (c) satisfy the

administrative expenses of their chapter 11 cases; and (d) continue to market their business for sale

as a going concern.

        19.        Based on the facts set forth above, I agree with the Debtors’ conclusion that the

proposed DIP Facility is the only viable option available for the Debtors to obtain postpetition

financing. The Debtors are unable to obtain alternative debtor-in-possession financing on an

unsecured basis or on a superpriority basis on economic terms more favorable than the proposed

DIP Facility. In addition, I believe that financing secured by liens on the Debtors unencumbered

assets (which I understand are virtually nonexistent) or junior liens on their encumbered assets is

similarly unattainable.

        20.        Further, it is my view, based on my experience advising similarly situated

companies, that the terms of the proposed DIP Facility are customary for this type of financing.

        21.        In sum, based on the foregoing, I believe, based on my experience advising

similarly situated companies, that (a) no alternative debtor-in-possession financing is available to

the Debtors on economic terms more favorable than those of the proposed DIP Facility, (b) the

terms of the proposed DIP Facility are customary for this type of financing, and (c) access to the




PHIL1 9197080v.3
               Case 20-12816-JTD         Doc 14-2    Filed 11/05/20       Page 7 of 7




DIP Facility and the consensual use of Cash Collateral is necessary for the Debtors to continue to

operate their business during these chapter 11 cases and to fund chapter 11 administrative

expenses.

        Pursuant to section 1746 of title 28 of the United States Code, I declare under penalty of

perjury that the foregoing is true and correct.

 Dated: November 5, 2020                             /s/ Michael Fixler
                                                     Name: Michael Fixler
                                                     Title: Managing Director




PHIL1 9197080v.3
